          Case 1:17-cv-02363-RC Document 26 Filed 12/02/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 GIFFORDS LAW CENTER TO PREVENT
 GUN VIOLENCE,

                Plaintiff,
                                                        Case No. 17-cv-2363-RC
        v.

 BUREAU OF ALCOHOL, TOBACCO,
 FIREARMS AND EXPLOSIVES

                Defendant.


         NOTICE OF WITHDRAWAL OF JAVIER M. GUZMAN AS COUNSEL

TO THE COURT AND ALL ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that Javier M. Guzman is no longer counsel for Plaintiff in this

matter. Please continue to direct all future mailings to Robin Thurston of Democracy Forward

Foundation and J. Adam Skaggs of Giffords Law Center to Prevent Gun Violence, who will

remain counsel of record for Plaintiff.

Dated: December 2, 2019                            Respectfully submitted,

                                                   /s/ Javier M. Guzman

                                                   Javier M. Guzman (D.C. Bar No. 462679)
                                                   Robin Thurston (D.C. Bar No. 1531399)
                                                   Democracy Forward Foundation
                                                   P.O. Box 34553
                                                   Washington, DC 20043
                                                   (202) 448-9090
                                                   jguzman@democracyforward.org
                                                   rthurston@democracyforward.org

                                                   J. Adam Skaggs (pro hac vice)
                                                   Giffords Law Center to Prevent Gun
                                                   Violence
                                                   223 West 38th Street #90
Case 1:17-cv-02363-RC Document 26 Filed 12/02/19 Page 2 of 2



                                 New York, NY 10018
                                 (917) 680-3473
                                 askaggs@giffords.org

                                 Counsel for Plaintiff




                             2
